Citation Nr: 0906355	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-29 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection to tinnitus.

3.  Entitlement to rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of  January 2006 and January 2007 rating 
decisions.

In the January 2006 rating decision, the RO confirmed and 
continued a prior denial of the claims for service connection 
for bilateral hearing loss and for tinnitus. The Veteran 
filed a notice of disagreement (NOD) in February 2006, and 
the RO issued a statement of the case (SOC) in July 2006.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in July 2006.

In the January 2007 rating decision, the RO, in St. Louis, 
Missouri, continued a 70 percent schedular rating for 
service-connected PTSD, and denied entitlement to a TDIU.  
The Veteran filed a notice of disagreement (NOD) in February 
2007, and the RO issued a statement of the case (SOC) in 
January 2008.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2008.

In January 2009, a Deputy Vice-Chairman of the Board denied 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).

The claims for service connection for bilateral hearing loss 
and for tinnitus are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the Veteran when further action, on his part, is 
required.

FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claims for a higher rating for PTSD and for a 
TDIU has been accomplished.

2.  The Veteran's PTSD results in symptoms productive of 
social and occupational impairment that more nearly 
approximates total impairment, than deficiencies in most 
areas.

3.  In view of the 100 percent schedular rating for PTSD 
granted in this decision, there is no longer a controversy on 
the question of the Veteran's entitlement to TDIU


CONCLUSION OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The question of whether the Veteran is entitled to an 
award of TDIU is now moot, warranting dismissal of the appeal 
as to that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008.

Given the Board's favorable disposition in the PTSD appeal, 
awarding the Veteran the maximum 100 percent schedular 
rating, and finding that the TDIU appeal is moot, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this aspect of the appeal have been 
accomplished. 

II.  Increased Rating

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

As noted above, the RO has assigned a current 70 percent 
rating for PTSD under DC 9411.  However, the criteria for 
rating psychiatric disabilities other than eating disorders 
is set forth pursuant to the criteria of a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2008).

Under the formula, a 70 percent rating is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a) (2008).

Considering the evidence of record in light of the above 
criteria, the Board finds that the veteran's PTSD symptoms 
meet the criteria for a 100 percent rating, rather than the 
assigned 70 percent rating. 

VA treatment records dated from January 2003 to October 2005 
reflects that the Veteran reported symptoms of feeling 
lonely, not enjoying himself, rarely socializes, increased 
depression, poor sleep, insomnia, low energy, has unwanted 
thoughts such as "might as well be dead," finds it hard to 
concentrate, and low motivation.  Objective findings included 
that his affect was low and mood was depressed. 

An August 2006 VA PTSD examination report reflects that the 
Veteran PTSD symptoms included recurrent nightmares and 
intrusive memories of his Vietnam experiences, marked anxiety 
reactions and numbing reactions related to triggers of combat 
trauma, marked social isolation and social avoidance, and 
persistent symptoms of arousal as evidenced by chronic sleep 
disturbance (even with medications), difficulty concentrating 
which interferes with his completion of tasks, and a history 
of angry outbursts, which included an episode of angry 
confrontation with a motorist who cut him off.  He also has 
persistent depressed mood with chronic suicidal ideation and 
occasional episodes of homicidal ideation, without intent or 
plan.  On examination, his psychomotor activity was fatigued 
and tense, speech was slow, but coherent, affect was 
constricted, and mood was anxious and depressed.  The Veteran 
stated he was having difficulty doing mental calculations   
He reported that there are times when he thinks people are 
out to get him. The VA examiner commented that these 
transient paranoid reactions were also described as occurring 
in conjunction with marked affective reactions of anxiety and 
anger to situational stressors.  The Veteran also reported 
symptoms of hypervigilance when in public places.  The VA 
examiner noted that the Veteran had obsessive/ritualistic 
behaviors, to include checking behavior at night.  The extent 
of his impulse control was fair.  The Veteran reported 
problems with activities of daily living to include household 
chores, traveling, and recreational activities.  His remote 
memory was mildly impaired.  He avoided activities, places, 
or people that arouse recollections of the trauma, markedly 
diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others and restricted range of affect.  

In addition, the Veteran stated he was self-employed in his 
home based auto restoration business.  He reported working 
approximately three hours per day, for four to five days per 
week, but noted a pattern of markedly diminished productivity 
due to chronic symptoms of PTSD, to include chronic depressed 
mood, episodes of acute disabling anxiety, difficulty 
concentrating, and resulting problems in following tasks 
through to completion, chronic disturbed sleep and general 
fatigue.    

The diagnosis was PTSD, major depression, recurrent, in 
partial remission.  The examiner stated that the Veteran's 
depression is a likely result of chronic PTSD symptomatology 
such as chronic sleep disturbance or reflect the enduring 
effects on his mood associated with the psychosocial impact 
of his PTSD on his long term interpersonal, social, and 
occupational functioning.  A GAF score of 45 was assigned.  
The VA examiner opined that the Veteran's PTSD symptoms and 
associated depressive symptoms substantially interfere with 
the Veteran's capacity to maintain gainful employment.  He 
also concluded that the chronicity and severity of the 
Veteran's PTSD and depressive symptoms, in spite of ongoing 
individual therapy and pharmacotherapy, suggests a very 
guarded prognosis.  

In an April 2007 letter, the Veteran stated that he was no 
longer able to continue working due to the severity of his 
service-connected PTSD.   He indicated that his PTSD symptoms 
impacted his business in that interacting with his customers 
lead to verbal confrontations, his lack of concentration 
resulted in his inability to complete his work in a timely 
manner, and caused him to work in a hazardous environment in 
which he often forgot to put safety first.  He reported that 
he has no future scheduled work, which depressed him knowing 
that he would soon have no income or cash reserve to support 
him.  In conclusion, he stated that he now agreed with his 
physician and PTSD therapist and discontinued working for 
both his physical and emotional well being.  He stated that 
he was unable to develop or maintain any personal 
relationships.  He often lacked the patience to see opposing 
points of view and usually ended up in strong disagreements.  
The Veteran also reported problems with sleep, which was 
interrupted by nightmares, despite taking medications.  As a 
result, he suffers with fatigue, depression, memory loss, and 
nightmares.  During his waking hours, he often had flashbacks 
and invasive thoughts of his Vietnam experiences.  

In an April 2007 letter, D. O'Neil, M.D., and Rev. W. R. 
Mark, from the Bedford VA medical center (VAMC) stated that 
the Veteran is a patient of theirs and he has remained in 
denial of the severity of his PTSD symptoms, convincing 
himself that he would be able to maintain gainful employment.  
They furthered that it was only recently that the Veteran had 
admitted what his treatment providers had been trying to 
convince him - that he is not capable of working.  They noted 
that the Veteran's chosen profession was a lifelong passion 
and the fact that he can not mobilize his resources enough to 
successfully complete even a single work days speaks volumes 
to the difficulties he continues to have.  The Veteran was 
currently enrolled in weekly psychotherapy and was taking 
daily medications to treat his PTSD symptoms.  They also 
reported that the Veteran had deficiencies in interpersonal 
and organizational skill and he lived in what bordered on 
total isolation, rarely leaving home, even for things he 
finds pleasurable.  In spite of his efforts, they concluded 
that it is not anticipated that the Veteran's condition will 
improve. 

Collectively, the pertinent medical evidence of record 
reflects that the Veteran's PTSD symptomatology has included 
chronic sleep disturbance, impaired impulse control (to 
include outbursts of anger), suicidal ideation, nightmares, 
flashbacks, intrusive thoughts, restricted affect, 
hypervigilance, remote memory loss, anxiety, depression, 
social isolation, checking behavior, fatigue, and lack of 
motivation.

In granting the 100 percent for the veteran's PTSD, the Board 
has considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Likewise, the Board also notes that the GAF score of 45 
assigned by the VA examiner August 2006 is consistent with 
the assignment of a 100 percent disability rating.  According 
to DSM-IV, GAF scores ranging from 41 to 50 are indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In this regard, the Veteran 
has indicated that he has suicidal ideations, he repeatedly 
checks the doors at night, and he has uncontrolled outbursts 
of anger to the point that he recently had an angry 
confrontation with another motorist.

In sum, the evidence shows that the Veteran's PTSD is 
productive of occupational and social impairment that more 
nearly approximates the total impairment contemplated by the 
criteria for a 100 percent disability rating than the lesser  
impairment contemplated by a 70 percent rating.  Accordingly, 
the Veteran is entitled to a 100 percent schedular rating for 
his service-connected PTSD. 

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

A 100 percent schedular rating is a higher benefit than TDIU; 
thus, when a 100 percent rating has been granted, it is not 
permissible to consider entitlement to TDIU.  VAOPGCPREC 6-
99, 64 Fed. Reg. 52,375 (1999).  In light of the Board's 
decision above to grant a 100 percent rating for PTSD, the 
claim of entitlement to TDIU is now moot.  Accordingly, the 
Veteran's claim for a TDIU must be dismissed as a matter of 
law.  Sabonis v. Brown, 6 Vet App 426 (1994).



ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 

The issue of entitlement to TDIU is dismissed as moot.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims  for service connection for bilateral 
hearing loss and for tinnitus is warranted.

With regards to the Veteran's claims for service connection, 
he contends that he has bilateral hearing loss and tinnitus 
due to noise exposure during service.  The Veteran underwent 
a VA audiological evaluation in connection in November 2005. 
While the audiologist (a non- physician) opined that the most 
likely etiology of the veteran's sensorineural hearing loss 
was occupational and recreational noise exposure, this 
opinion appears to have been based solely on the fact that 
the Veteran's hearing was documented as within normal limits 
at the time of his discharge from service.

However, the Board notes that the absence of in-service 
evidence of hearing loss is not fatal to a claim for that 
disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, service connection may be 
granted for tinnitus or other disability diagnosed post- 
service upon a showing of a medical nexus between that 
disability and injury (to include noise exposure) or disease 
in service.  See, e.g., 38 C.F.R. § 3.303(d).   Furthermore, 
the Veteran is competent to assert the occurrence of in-
service injury, to include in-service noise exposure. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, the VA audiology examiner indicated in the 
November 2005 examination report that an opinion as to 
etiology of the Veteran's periodic tinnitus was deferred for 
an Ear Nose and Throat  (ENT) examination.  However, the 
record reflects that the Veteran was never afforded a VA ENT 
examination in order to obtain a medical nexus opinion for 
his tinnitus.

Under these circumstances, the Board finds that additional 
medical examination and an opinion by an appropriate 
physician-an otolaryngologist, or ENT physician is necessary 
in order to resolve the claims for service connection for 
bilateral hearing loss and for tinnitus.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

Hence, the RO should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the original claims for service 
connection for bilateral hearing loss and for tinnitus (as 
the original claims will be considered on the basis of 
evidence of record) and shall result in a denial of the claim 
for increase.  See 38 C.F.R. § 3.655 (a), (b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility. 

To ensure that all due process requirements are met, the RO 
should also give the Veteran and his representative another 
opportunity to present information and/or evidence pertinent 
to the claims remaining on appeal.  The RO should explain 
that he has a full one- year period for response.  See 38 
U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one- year notice period).  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of the decision in Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008)..

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal. Accordingly, these matters 
are hereby REMANDED to the RO, via the AMC, for the following 
action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to each of 
the claims remaining on appeal that is not 
currently of record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist the him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.


4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or, 
the time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo a VA 
ENT examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.

All appropriate tests and studies-to 
include audiometry and speech 
discrimination testing-should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

Based on the testing results, the 
physician should specifically indicate, 
with respect to each ear, whether the 
Veteran currently has hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  The examiner should also 
indicate whether the Veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service.  In rendering the requested 
opinion, the physician should consider 
and discuss the Veteran's post-service 
occupational noise exposure.

Consistent with the governing legal 
authority, the examiner should not base 
his or her opinion solely on the absence 
of hearing loss and tinnitus in service 
and/or at separation from service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the scheduled appointment(s) sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim 
remaining on appeal.  

8.  If any benefit sought on appeal is 
denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes citation 
to any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


